Citation Nr: 0418516
Decision Date: 07/12/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-13 689	)	DATE AUG 06 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama




ORDER


     The following corrections are made in a decision issued by the Board in this case on July 12, 2004:

On line 2 under the heading THE ISSUE on the title page, "neuropathy" is corrected to read "retinopathy.
On line 16, page 3, correct "is to furnished" to read "should be asked to furnish.


		
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0418516	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for Type 2 diabetes 
mellitus with bilateral diabetic neuropathy and erectile 
dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from a December 2001 rating decision in 
which the Montgomery, Alabama Regional Office (the RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating therefor.  The veteran indicated disagreement with the 
assignment of that rating, and perfected his appeal of his 
claim for an increased rating with his submission of a 
Substantive Appeal (VA Form 9) in September 2002.  In July 
2003, the Board remanded this case.

A personal hearing was held before the undersigned, sitting 
at the RO, in December 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required by him.


REMAND

In its December 2002 Remand, the Board requested, in 
pertinent part, that copies of all clinical records of the 
veteran not already in the veteran's claims file be obtained 
from Dr. Timothy Decker, who had indicated in statements 
submitted to VA that he had been treating the veteran since 
approximately 1983.  In November 2003, the RO requested that 
Dr. Decker furnish a summary of treatment provided, rather 
than copies of clinical records as sought by the Board.  

In its Remand, the Board also requested that the veteran be 
afforded VA examination to determine the current nature, 
extent, and manifestations of his diabetes mellitus, to 
include but not limited to complications resulting from 
diabetic retinopathy.  The RO has since determined that the 
veteran's retinopathy is a manifestation of his diabetes 
mellitus, and has accordingly characterized his service-
connected disability as encompassing that symptom.  However, 
while the veteran was accorded VA diabetes examinations in 
February 2004 and March 2004, and a genitourinary examination 
in March 2004 (with reference to erectile dysfunction as a 
manifestation of diabetes), the record does not reflect that 
he was accorded a VA ophthalmologic examination.

The United States Court of Appeals for Veterans Claims (the 
Court) has specifically held that when the RO (or, now, the 
VBA) fails to comply with or satisfactorily undertake the 
development requested by the Board in a Remand decision, the 
Board must again remand the case in order to ensure that the 
development is accomplished.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Such is the case here.

This case is accordingly REMANDED to the VBA for the 
following:

1.  Dr. Timothy Decker, P.O. Box 1049, 
Rainsville, Alabama 35986, is to 
furnished legible copies of all clinical 
records compiled pursuant to his 
treatment of the veteran.

2.  The veteran is to be accorded a 
special VA ophthalmologic examination in 
order to ascertain the nature and 
severity of his diabetic retinopathy.  
All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination.

3.  Following completion of the above 
actions, the RO is to review the 
veteran's claim and determine whether an 
increased rating for diabetes mellitus 
with bilateral diabetic retinopathy and 
erectile dysfunction can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The veteran need take no action until he is so advised.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
outcome of this case should be made.



	                  
_________________________________________________
	M. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






